


Exhibit 10.10.1

 

FORM OF

 

SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT

 

THIS SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is dated as
of February 2, 2009 (the “Effective Date”), between TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation (the “Company”),
and                            (“Executive”).

 


SECTION 1.                                          TERM OF AGREEMENT


 

The term of this Agreement shall commence on and as of the Effective Date and
continue until Executive’s employment has terminated and the obligations of the
parties hereunder have terminated or expired or have been satisfied in
accordance with their terms.

 


SECTION 2.                                          DEFINITIONS


 

For purposes of this Agreement, the following terms have the meanings set forth
in this Section:

 


2.1.                              “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.2.                              “CAUSE” MEANS:


 


(A)                                  EXECUTIVE’S WILLFUL VIOLATION OF A COMPANY
POLICY (EXCLUDING ANY ACT OR OMISSION THAT EXECUTIVE REASONABLY BELIEVED IN GOOD
FAITH TO HAVE BEEN IN THE BEST INTEREST OF THE COMPANY), COMMISSION OF AN ACT OF
FRAUD OR DISHONESTY, OR WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT, WHICH IN EACH CASE IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE
COMPANY;


 


(B)                                 EXECUTIVE’S CONTINUED FAILURE TO
SUBSTANTIALLY PERFORM EXECUTIVE’S DUTIES WITH THE COMPANY OR TO SUBSTANTIALLY
COMPLY WITH A SPECIFIC AND LAWFUL DIRECTIVE OF THE COMPANY’S PRESIDENT AND CHIEF
EXECUTIVE OFFICER OR THE BOARD (OTHER THAN A CONTINUED FAILURE CAUSED BY OR
ATTRIBUTABLE TO PHYSICAL OR MENTAL ILLNESS OR INFIRMITY), IN EACH CASE AFTER A
WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE OR SUBSTANTIAL COMPLIANCE IS
DELIVERED TO EXECUTIVE BY OR ON BEHALF OF THE COMPANY’S PRESIDENT AND CHIEF
EXECUTIVE OFFICER OR THE BOARD, WHICH DEMAND IS BASED ON A GOOD-FAITH
DETERMINATION BY THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER OR THE
BOARD, AFTER REASONABLE INQUIRY, SPECIFICALLY IDENTIFYING THE MANNER IN WHICH
THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER OR THE BOARD BELIEVES
EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED EXECUTIVE’S DUTIES OR SUBSTANTIALLY
COMPLIED WITH A LAWFUL DIRECTIVE;


 


(C)                                  EXECUTIVE’S CONVICTION OF (INCLUDING A PLEA
OF NOLO CONTENDERE TO) A CRIME CONSTITUTING A FELONY;


 


(D)                                 EXECUTIVE’S EMBEZZLEMENT OR CRIMINAL
DIVERSION OF FUNDS; OR


 

--------------------------------------------------------------------------------



 


(E)                                  EXECUTIVE’S FAILURE (OTHER THAN BY REASON
OF PHYSICAL OR MENTAL ILLNESS OR INFIRMITY) TO PERFORM OR TO COMPLY WITH ANY
MATERIAL TERM OR CONDITION OF THIS AGREEMENT, WHICH FAILURE:


 

(I)                                     IS OF SUCH A NATURE THAT IT IS
REASONABLY CAPABLE OF BEING CURED, BUT ONLY IF (X) EXECUTIVE DOES NOT CURE SUCH
FAILURE WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE OR (Y) IF
SUCH FAILURE CANNOT BE CURED IN SUCH PERIOD AND THE CONTINUATION OF SUCH FAILURE
WILL NOT BE MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY, EXECUTIVE DOES
NOT COMMENCE AND DILIGENTLY SEEK TO CURE SUCH FAILURE WITHIN SUCH PERIOD AND
THEREAFTER CONTINUE TO SEEK TO CURE SUCH FAILURE UNTIL CURED; OR

 

(II)                                  IS OF SUCH A NATURE THAT IT IS NOT
REASONABLY CAPABLE OF BEING CURED, IN WHICH CASE EXECUTIVE SHALL BE GIVEN
WRITTEN NOTICE THEREOF BUT SHALL NOT BE ENTITLED TO ANY OPPORTUNITY TO CURE SUCH
FAILURE.

 


2.3.                              “CHANGE IN CONTROL” MEANS ANY CHANGE IN
OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY OR
OF ANY SUBSIDIARY.


 


2.4.                              “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


2.5.                              “DATE OF TERMINATION” MEANS: (I) IF
EXECUTIVE’S EMPLOYMENT TERMINATES BY VIRTUE OF EXECUTIVE’S DEATH, THE DATE OF
DEATH AND (II) IN ALL OTHER CASES, THE DATE AS OF WHICH A TERMINATION OF
EXECUTIVE’S EMPLOYMENT BECOMES EFFECTIVE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3.1(D).


 


2.6.                              “DISABILITY” MEANS ANY PHYSICAL OR MENTAL
ILLNESS OR INFIRMITY OF EXECUTIVE (EXPRESSLY EXCLUDING HABITUAL USE OF ALCOHOL
OR DRUGS) THAT CAUSES EXECUTIVE TO BE SUBSTANTIALLY UNABLE TO PERFORM
EXECUTIVE’S DUTIES HEREUNDER FOR ANY PERIOD OF ONE HUNDRED EIGHTY (180)
CONSECUTIVE DAYS OR TWO HUNDRED SEVENTY (270) DAYS, WHETHER OR NOT CONSECUTIVE,
IN ANY PERIOD OF THREE HUNDRED SIXTY FIVE (365) DAYS, DESPITE PROVISION BY THE
COMPANY OF REASONABLE ACCOMMODATIONS AS REQUIRED BY LAW. THE DETERMINATION OF
WHETHER A DISABILITY EXISTS SHALL BE MADE BY A LICENSED PHYSICIAN WHO IS BOARD
CERTIFIED IN THE SPECIALTY MUTUALLY DETERMINED BY THE COMPANY AND EXECUTIVE TO
BE APPLICABLE AND WHO IS MUTUALLY SELECTED BY THE COMPANY AND EXECUTIVE. IF THE
PARTIES CANNOT AGREE ON SUCH A PHYSICIAN OR SPECIALTY, EACH PARTY SHALL SELECT A
PHYSICIAN AND THE TWO PHYSICIANS SO SELECTED SHALL SELECT A THIRD PHYSICIAN
BOARD CERTIFIED IN THE SPECIALTY DETERMINED APPROPRIATE BY THE TWO PHYSICIANS,
AND SUCH BOARD-CERTIFIED PHYSICIAN SHALL MAKE THE DETERMINATION OF WHETHER A
DISABILITY EXISTS. ABSENT CERTIFICATION BY THE PHYSICIAN SO SELECTED THAT THE
CIRCUMSTANCES OF EXECUTIVE’S CONDITION HAVE CHANGED MATERIALLY SINCE THE TIME OF
THE THEN MOST RECENT DETERMINATION, NEITHER PARTY SHALL BE ABLE TO INITIATE A
DETERMINATION AS TO DISABILITY FOR A PERIOD OF NINE MONTHS AFTER THE COMPLETION
OF THE THEN MOST RECENT DETERMINATION.


 


2.7.                              “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT
EXECUTIVE’S EXPRESS PRIOR WRITTEN CONSENT, OF ANY OF THE FOLLOWING:


 


(A)                                  ANY SUBSTANTIAL REDUCTION IN THE SCOPE OF
EXECUTIVE’S AUTHORITY, DUTIES, OR RESPONSIBILITIES, OTHER THAN A REDUCTION
ATTRIBUTABLE TO EXECUTIVE’S CONTINUED FAILURE TO


 

2

--------------------------------------------------------------------------------



 


SUBSTANTIALLY PERFORM EXECUTIVE’S DUTIES WITH THE COMPANY OR TO ACCOMMODATE
EXECUTIVE’S PHYSICAL OR MENTAL ILLNESS OR INFIRMITY; OR


 


(B)                                 ANY SUBSTANTIAL REDUCTION IN EXECUTIVE’S
BASE COMPENSATION OR TOTAL COMPENSATION OPPORTUNITY FOR ANY FISCAL YEAR (TAKING
INTO ACCOUNT BASE COMPENSATION, BONUS OR OTHER INCENTIVE COMPENSATION
OPPORTUNITIES, AND NONCASH COMPENSATION);


 

but only if (i) Executive delivers a written notice to the Company specifically
identifying the occurrence and demanding that it be remedied within ninety (90)
days of the initial existence of such occurrence and (ii) if the same is capable
of being rectified, the Company fails to rectify the same within thirty (30)
days after receiving such written notice or, if the same is not capable of being
rectified within such period of time, the Company fails to commence diligently
to seek to rectify the same within such period and thereafter to continue to
seek to rectify such failure until rectified.

 

For the avoidance of doubt: (x) neither the relocation of Executive’s place of
employment to another location nor the occurrence of a Change in Control shall,
of itself, constitute “Good Reason” and (y) any prospective action that would,
if actually taken or implemented, constitute Good Reason through the application
of (a) or (b) above (after the expiration without cure of the applicable notice
and cure period provided for above) shall not in any event be deemed to have
occurred unless and until such action is actually taken or implemented.

 


2.8.                              “SEPARATION FROM SERVICE” MEANS A TERMINATION
OF EXECUTIVE’S EMPLOYMENT THAT CONSTITUTES A SEPARATION FROM SERVICE UNDER
SECTION 409A(A)(2)(A)(I) OF THE CODE.


 


SECTION 3.                                          TERMINATION AND COMPENSATION
UPON TERMINATION


 


3.1.                              IN GENERAL.


 


(A)                                  TERMINATION BY COMPANY. THE COMPANY (ACTING
THROUGH THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OR THE BOARD) MAY AT ANY TIME
ELECT TO TERMINATE EXECUTIVE’S EMPLOYMENT BY DELIVERY OF A NOTICE OF TERMINATION
TO EXECUTIVE FOR ANY REASON (INCLUDING ON ACCOUNT OF DISABILITY) OR NO REASON,
WITH OR WITHOUT CAUSE.


 


(B)                                 TERMINATION BY EXECUTIVE. EXECUTIVE MAY
ELECT TO TERMINATE EXECUTIVE’S EMPLOYMENT BY DELIVERY OF A NOTICE OF TERMINATION
FOR ANY REASON (INCLUDING ON ACCOUNT OF DISABILITY) OR NO REASON, WITH OR
WITHOUT GOOD REASON AT ANY TIME.


 


(C)                                  NOTICE OF TERMINATION. ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT, WHETHER BY THE COMPANY OR BY EXECUTIVE, SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY IN ACCORDANCE
WITH THE TERMS OF SECTION 5.5. THE NOTICE OF TERMINATION SHALL STATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED AND SHALL
STATE AN EFFECTIVE DATE OF TERMINATION THAT COMPLIES WITH THE REQUIREMENTS OF
SUBSECTION (D).


 

3

--------------------------------------------------------------------------------



 


(D)                                 EFFECTIVE DATE OF TERMINATION. UNLESS
OTHERWISE AGREED UPON IN WRITING BY THE COMPANY AND EXECUTIVE:


 

(I)                                     THE EFFECTIVE DATE OF TERMINATION OF
EXECUTIVE’S EMPLOYMENT IN THE CASE OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
THE COMPANY FOR ANY OR NO REASON SHALL NOT BE MORE THAN NINETY (90) DAYS AFTER
THE DATE THE NOTICE OF TERMINATION IS GIVEN BY THE COMPANY;

 

(II)                                  THE EFFECTIVE DATE OF TERMINATION IN THE
CASE OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT BY EXECUTIVE FOR ANY REASON
SHALL NOT BE LESS THAN THIRTY (30) NOR MORE THAN THIRTY-FIVE (35) DAYS AFTER THE
DATE THE NOTICE OF TERMINATION IS GIVEN BY EXECUTIVE.

 

The foregoing, however, shall not preclude the Company from requiring that
Executive take a leave of absence with pay until the expiration of the period
between the date the notice of termination is given and the effective date of
termination.

 


(E)                                  ALL PAYMENTS MADE TO OR IN RESPECT OF
EXECUTIVE PURSUANT TO THIS SECTION 3 SHALL BE MADE IN A CASH LUMP SUM WITHIN
THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION, EXCEPT WHERE THIS AGREEMENT
(OR THE PLAN PURSUANT TO WHICH SUCH PAYMENT IS TO BE MADE) PROVIDES OTHERWISE.
NO AMOUNTS THAT ARE “DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A
OF THE CODE AND THAT ARE PAYABLE UNDER THIS AGREEMENT AS A RESULT OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT SHALL BE PAYABLE TO EXECUTIVE UNLESS EXECUTIVE’S
TERMINATION OF EMPLOYMENT ALSO CONSTITUTES A SEPARATION FROM SERVICE.


 


3.2.                              DEATH, DISABILITY, CAUSE, OR RESIGNATION
WITHOUT GOOD REASON. EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED AUTOMATICALLY ON
THE DATE OF EXECUTIVE’S DEATH OR DISABILITY. UPON SUCH A TERMINATION OF
EMPLOYMENT, OR UPON A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE, OR
UPON A TERMINATION OF EMPLOYMENT BY EXECUTIVE WITHOUT GOOD REASON, THE COMPANY
SHALL PAY TO EXECUTIVE (OR, IN THE EVENT OF EXECUTIVE’S DEATH, TO EXECUTIVE’S
BENEFICIARY OR ESTATE), WHEN THE SAME WOULD OTHERWISE HAVE BEEN DUE, THE BASE
COMPENSATION AND ANY BONUS THEN PAYABLE THROUGH THE DATE OF TERMINATION AND
SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT.


 


3.3.                              TERMINATION WITHOUT CAUSE OR WITH GOOD REASON.
IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY
EXECUTIVE FOR GOOD REASON, THE COMPANY SHALL PAY TO EXECUTIVE:


 


(A)                                  WHEN THE SAME WOULD OTHERWISE HAVE BECOME
DUE AND PAYABLE, THE BASE COMPENSATION AND ANY BONUS THEN PAYABLE THROUGH THE
DATE OF TERMINATION (WITHOUT REGARD TO ANY REDUCTION THEREIN CONSTITUTING GOOD
REASON WITHIN THE MEANING OF SECTION 2.7(B)), PLUS


 


(B)                                 AN AMOUNT OF SEVERANCE PAY EQUAL TO ONE AND
65/100 (1.65) TIMES THE AMOUNT OF EXECUTIVE’S ANNUAL BASE COMPENSATION AS IN
EFFECT ON THE DATE OF TERMINATION (WITHOUT REGARD TO ANY REDUCTION THEREIN
CONSTITUTING GOOD REASON WITHIN THE MEANING OF SECTION 2.7(B)), WHICH AMOUNT
SHALL BE PAID IN TWELVE (12) CONSECUTIVE EQUAL MONTHLY INSTALLMENTS, COMMENCING
NOT LATER THAN THE FIRST DAY OF SECOND CALENDAR MONTH FOLLOWING THE DATE OF
TERMINATION AND CONTINUING THEREAFTER MONTHLY UNTIL PAID IN FULL. IN THE EVENT
THAT ANY PAYMENTS DUE UNDER THIS SUBSECTION (B) CONSTITUTE “DEFERRED
COMPENSATION” WITHIN THE MEANING

 

4

--------------------------------------------------------------------------------



 


OF SECTION 409A OF THE CODE, EXECUTIVE’S RIGHT TO RECEIVE A SERIES OF
INSTALLMENT PAYMENTS SHALL BE TREATED AS A RIGHT TO A SERIES OF SEPARATE
PAYMENTS.


 


3.4.                              COST OF COBRA CONTINUATION COVERAGE. IF AND TO
THE EXTENT THAT EXECUTIVE, FOLLOWING A TERMINATION OF EXECUTIVE’S EMPLOYMENT
DESCRIBED IN SECTION 3.3, PROPERLY AND TIMELY ELECTS (ON BEHALF OF EXECUTIVE AND
EXECUTIVE’S QUALIFIED BENEFICIARIES) CONTINUATION COVERAGE UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”)
WITH RESPECT TO THE COMPANY’S GROUP HEALTH PLAN, EXECUTIVE SHALL PAY FROM TIME
TO TIME THE THEN-CURRENT PORTION OF THE COST OF SUCH COVERAGE THAT WOULD BE
PAYABLE BY THE COMPANY’S SIMILARLY SITUATED ACTIVE EMPLOYEES AND THE COMPANY
SHALL PAY THE BALANCE OF SUCH THEN-CURRENT COSTS AS LONG AS AND FOR THE PERIOD
DURING WHICH THE COMPANY REMAINS OBLIGATED FOR CONTINUING PAYMENTS UNDER
SECTION 3.3(B) (WITHOUT REGARD TO ANY ACCELERATION BY THE COMPANY OF SUCH
PAYMENTS). THE COMPANY SHALL BE AUTHORIZED TO DEDUCT FROM THE CONSECUTIVE
BIWEEKLY INSTALLMENTS TO BE PAID UNDER SECTION 3.3 EXECUTIVE’S THEN-CURRENT
SHARE OF THE COST OF SUCH COVERAGE. THE COMPANY’S SUBSIDY OF SUCH GROUP HEALTH
PLAN COVERAGE SHALL TERMINATE UPON THE EARLIER OF (1) THE DATE OF TERMINATION OF
COBRA CONTINUATION COVERAGE AND (2) THE PAYMENT IN FULL BY THE COMPANY OF ITS
OBLIGATIONS UNDER SECTION 3.3(B) (WITHOUT REGARD TO ANY ACCELERATION BY THE
COMPANY OF SUCH PAYMENTS), WHEREUPON EXECUTIVE SHALL BE FULLY RESPONSIBLE FOR
THE COST OF CONTINUING COVERAGE AND BENEFITS, IF ANY.


 


3.5.                              GENERAL RELEASE AGREEMENT. THE OBLIGATIONS OF
THE COMPANY TO MAKE THE PAYMENTS AND PROVIDE THE BENEFITS DESCRIBED IN
SECTIONS 3.3 AND 3.4 ARE EXPRESSLY CONDITIONED UPON EXECUTIVE’S SIGNING AND
DELIVERING TO THE COMPANY, NOT LATER THAN THREE (3) MONTHS AFTER THE DATE OF
TERMINATION, AND THEREAFTER NOT REVOKING A VALID GENERAL RELEASE AGREEMENT IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY, WHICH RELEASE SHALL
INCLUDE A GENERAL RELEASE OF ALL CLAIMS AGAINST THE COMPANY, ITS DIRECTORS,
OFFICERS, AND AFFILIATES (OTHER THAN CLAIMS IN RESPECT OF FUTURE COMPANY
OBLIGATIONS UNDER THIS AGREEMENT). ANY BREACH OF EXECUTIVE’S NONDISCLOSURE,
NONSOLICITATION, OR NONCOMPETITION OBLIGATIONS TO THE COMPANY THAT HAS OR IS
REASONABLY LIKELY TO HAVE A MATERIAL AND ADVERSE EFFECT ON THE COMPANY SHALL, IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE TO COMPANY, RESULT IN THE IMMEDIATE
RELEASE OF THE COMPANY FROM ANY OBLIGATION IT WOULD OTHERWISE HAVE TO MAKE
FURTHER PAYMENTS OR PROVIDE FURTHER BENEFITS UNDER THIS AGREEMENT. EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT THE COMPANY IS PREPARED TO VIGOROUSLY ENFORCE THESE
PROMISES AND THAT VIOLATION OF EXECUTIVE’S OBLIGATIONS COULD RESULT IN AN AWARD
OF DAMAGES OR OTHER LEGAL REMEDIES AGAINST EXECUTIVE AND EXECUTIVE’S SUBSEQUENT
EMPLOYERS.


 


3.6.                              LIMITATION.


 


(A)                                  THE FOREGOING NOTWITHSTANDING, THE TOTAL OF
THE PAYMENTS MADE TO EXECUTIVE PURSUANT TO SECTIONS 3.3 AND 3.4 SHALL BE REDUCED
TO THE EXTENT THAT THE PAYMENT OF SUCH AMOUNT WOULD CAUSE EXECUTIVE’S TOTAL
TERMINATION BENEFITS (AS DETERMINED BY THE COMPANY’S TAX ADVISOR) TO CONSTITUTE
AN “EXCESS” PARACHUTE PAYMENT UNDER SECTION 280G OF THE CODE AND THEREBY SUBJECT
EXECUTIVE TO AN EXCISE TAX UNDER SECTION 4999(A) OF THE CODE, BUT ONLY IF
EXECUTIVE DETERMINES THAT THE AFTER-TAX VALUE OF THE TERMINATION BENEFITS
CALCULATED WITH THE FOREGOING REDUCTION EXCEEDS THE VALUE OF THE TERMINATION
BENEFITS CALCULATED WITHOUT THE SUCH REDUCTION. ANY SUCH REDUCTION SHALL BE
REDUCE THE CASH PAYMENTS OTHERWISE TO BE MADE TO EXECUTIVE IN REVERSE
CHRONOLOGICAL ORDER.

 

5

--------------------------------------------------------------------------------



 


(B)                                 TO THE EXTENT THAT ANY CASH PAYMENTS DUE
UNDER SECTION 3.3 OR SECTION 3.4: (I) CONSTITUTE “DEFERRED COMPENSATION” SUBJECT
TO THE REQUIREMENTS OF SECTION 409A OF THE CODE, (II) ARE PAYABLE TO AN
EXECUTIVE WHO IS A “SPECIFIED EMPLOYEE” (AS DEFINED IN SECTION 409A) AS A RESULT
OF EXECUTIVE’S SEPARATION FROM SERVICE, AND (III) WOULD BE PAYABLE DURING THE
SIX (6) MONTH PERIOD FOLLOWING EXECUTIVE’S SEPARATION FROM SERVICE, SUCH
PAYMENTS SHALL BE SUSPENDED AND ACCUMULATED BY THE COMPANY AND PAID OUT TO
EXECUTIVE ON THE FIRST BUSINESS DAY FOLLOWING THE DATE THAT IS SIX (6) MONTHS
AFTER EXECUTIVE’S SEPARATION FROM SERVICE. IN DETERMINING WHETHER ANY CASH
PAYMENTS DUE UNDER SECTION 3.3 OR SECTION 3.4 ARE DEFERRED COMPENSATION WITHIN
THE MEANING OF SECTION 409A, THE PARTIES AGREE, TO THE GREATEST EXTENT POSSIBLE
UNDER THE TREASURY REGULATIONS PROMULGATED UNDER SECTION 409A, TO MAKE USE OF
ANY EXEMPTIONS AVAILABLE UNDER SECTION 409A, INCLUDING THE SHORT-TERM DEFERRAL
EXEMPTION (WHICH MAY REQUIRE THE ACCELERATION OF CERTAIN CASH TERMINATION
BENEFITS), THE SEPARATION PAY EXEMPTION, AND THE LIMITED PAYMENT EXEMPTION.


 


3.7.                              TERMINATION OBLIGATIONS.


 


(A)                                  EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES
THAT ALL COMPANY PROPERTY AND MATERIALS FURNISHED OR MADE AVAILABLE TO OR
ACQUIRED BY EXECUTIVE IN THE COURSE OF OR INCIDENT TO EXECUTIVE’S EMPLOYMENT,
BELONG TO THE COMPANY AND SHALL BE PROMPTLY RETURNED TO THE COMPANY UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR WHATEVER REASON. “COMPANY PROPERTY AND
MATERIALS” FOR SUCH PURPOSE INCLUDES (I) ALL ELECTRONIC DEVICES OWNED, LEASED,
OR MADE AVAILABLE BY THE COMPANY FOR EXECUTIVE’S USE, INCLUDING PERSONAL
COMPUTERS, FAX MACHINES, CELLULAR TELEPHONES, PAGERS, AND TAPE RECORDERS, AND
(II) ALL BOOKS, MANUALS, RECORDS, REPORTS, NOTES, CONTRACTS, LISTS, BLUEPRINTS,
MAPS AND OTHER DOCUMENTS, OR MATERIALS, OR COPIES THEREOF (INCLUDING COMPUTER
FILES) BELONGING TO, AND ALL OTHER PROPRIETARY INFORMATION RELATING TO THE
BUSINESS OF, THE COMPANY. FOLLOWING TERMINATION, EXECUTIVE WILL NOT RETAIN ANY
WRITTEN OR OTHER TANGIBLE MATERIAL CONTAINING ANY PROPRIETARY INFORMATION OF THE
COMPANY AND, UPON REQUEST, WILL CONFIRM EXECUTIVE’S COMPLIANCE WITH THIS
SUBSECTION IN WRITING.


 


(B)                                 EXECUTIVE’S OBLIGATIONS UNDER THIS
SECTION 3.7 AND SECTION 4 SHALL SURVIVE TERMINATION OF EXECUTIVE’S EMPLOYMENT
AND THE EXPIRATION OF THIS AGREEMENT.


 


(C)                                  UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT,
EXECUTIVE WILL BE DEEMED TO HAVE RESIGNED FROM ALL OFFICES AND DIRECTORSHIPS
THEN HELD WITH THE COMPANY OR ANY OF ITS AFFILIATES.


 


3.8.                              NO DUTY TO MITIGATE. NO AMOUNT DUE TO
EXECUTIVE UNDER THIS AGREEMENT BY VIRTUE OF THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT (OTHER THAN PAYMENTS TO BE PROVIDED IN RESPECT OF HEALTH BENEFITS TO
THE EXTENT THAT EXECUTIVE IS ENTITLED TO SIMILAR BENEFITS BY VIRTUE OF NEW
EMPLOYMENT) SHALL BE REDUCED BY OR ON ACCOUNT OF ANY COMPENSATION RECEIVED BY
EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER.


 


SECTION 4.                                          RESTRICTIVE COVENANTS


 


4.1.                              CONFIDENTIALITY. IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER EXECUTIVE SHALL ABIDE BY AND BE BOUND BY THE
COMPANY’S CODE OF CONDUCT, INCLUDING THE CONFIDENTIALITY AND NONSOLICITATION
RESTRICTIONS SET FORTH THEREIN. IN ADDITION AND NOT IN LIEU OR IN

 

6

--------------------------------------------------------------------------------



 


SUBSTITUTION THEREFOR, EXECUTIVE SHALL NOT, DURING EXECUTIVE’S EMPLOYMENT OR AT
ANY TIME THEREAFTER, DIRECTLY OR INDIRECTLY, DISCLOSE OR MAKE AVAILABLE TO ANY
PERSON FOR ANY REASON OR PURPOSE WHATSOEVER, ANY CONFIDENTIAL INFORMATION (AS
DEFINED BELOW). EXECUTIVE AGREES THAT, UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, ALL CONFIDENTIAL INFORMATION IN EXECUTIVE’S
POSSESSION THAT IS IN WRITTEN OR OTHER TANGIBLE FORM (TOGETHER WITH ALL COPIES
OR DUPLICATES THEREOF, INCLUDING COMPUTER FILES), WHETHER OR NOT OTHERWISE
INCLUDED AMONG THE PERSONAL PROPERTY REQUIRED TO BE RETURNED PURSUANT TO
SECTION 3.7(A), SHALL BE RETURNED TO THE COMPANY AND SHALL NOT BE RETAINED BY
EXECUTIVE OR FURNISHED OR DISCLOSED TO ANY THIRD PARTY IN ANY FORM EXCEPT AS
PROVIDED HEREIN; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL NOT BE OBLIGATED TO
TREAT AS CONFIDENTIAL ANY INFORMATION THAT (I) WAS PUBLICLY KNOWN AT THE TIME OF
DISCLOSURE TO EXECUTIVE, (II) BECOMES PUBLICLY KNOWN OR AVAILABLE THEREAFTER
OTHER THAN BY VIRTUE OF A VIOLATION OF THIS AGREEMENT OR ANY OTHER DUTY OWED TO
THE COMPANY BY EXECUTIVE, OR (III) IS LAWFULLY DISCLOSED TO EXECUTIVE BY A THIRD
PARTY. AS USED IN THIS AGREEMENT THE TERM “CONFIDENTIAL INFORMATION” MEANS
OTHERWISE NONPUBLIC INFORMATION DISCLOSED TO EXECUTIVE OR KNOWN BY EXECUTIVE AS
A CONSEQUENCE OF OR THROUGH EXECUTIVE’S RELATIONSHIP WITH THE COMPANY, INCLUDING
INFORMATION ABOUT THE CUSTOMERS, VENDORS, EMPLOYEES, CONSULTANTS, BUSINESS
METHODS, PUBLIC RELATIONS METHODS, ORGANIZATION, PROCEDURES, BUSINESS PLANS, OR
FINANCES, OF THE COMPANY OR ITS AFFILIATES, WHETHER OR NOT SUCH INFORMATION
CONSTITUTES A “TRADE SECRET” UNDER APPLICABLE LAW.


 


4.2.                              NONCOMPETITION.


 


(A)                                  COMPETITIVE ACTIVITY. IN ADDITION TO THE
RESTRICTIONS CONTAINED IN THE COMPANY’S CODE OF CONDUCT, EXECUTIVE AGREES THAT
EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY (AS MAY BE
COMMUNICATED THROUGH THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER):


 

(I)                                     DURING THE PERIOD EXECUTIVE IS EMPLOYED
BY THE COMPANY (THE “EMPLOYMENT PERIOD”) AND AFTER TERMINATION OF EXECUTIVE’S
EMPLOYMENT DURING THE RESTRICTION PERIOD (AS DEFINED IN SUBSECTION (D)),
DIRECTLY OR INDIRECTLY, ENGAGE OR PARTICIPATE IN (AS AN OWNER, PARTNER,
STOCKHOLDER, EMPLOYEE, DIRECTOR, OFFICER, AGENT, CONSULTANT OR OTHERWISE), WITH
OR WITHOUT COMPENSATION, ANY BUSINESS THAT IS COMPETITIVE WITH THE BUSINESS OF
THE COMPANY OR ANY OF ITS AFFILIATES (X) DURING THE EMPLOYMENT PERIOD, AS IT IS
BEING CONDUCTED WHILE EXECUTIVE IS EMPLOYED BY THE COMPANY OR (Y) DURING THE
RESTRICTION PERIOD, AS IT WAS BEING CONDUCTED AT THE TIME OF THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT (EACH A “COMPETITIVE BUSINESS”);

 

(II)                                  AFTER TERMINATION OF EXECUTIVE’S
EMPLOYMENT AND DURING THE RESTRICTION PERIOD, DIRECTLY OR INDIRECTLY, SOLICIT OR
ATTEMPT TO PERSUADE ANY PERSON WHO WAS, AT ANY TIME WITHIN THE TWO (2) YEAR
PERIOD BEFORE SUCH TERMINATION AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE
COMPANY, TO TERMINATE HIS, HER, OR ITS RELATIONSHIP WITH THE COMPANY; OR

 

(III)                               AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT
AND DURING THE RESTRICTION PERIOD, DIRECTLY OR INDIRECTLY, EMPLOY, HIRE, OR
RETAIN ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY AT ANY TIME WITHIN THE ONE
(1) YEAR PERIOD BEFORE SUCH TERMINATION.

 

For the avoidance of doubt and without limitation, subsection (i) above is
intended, among other things, to prohibit, during the Employment Period and
Restriction Period, the solicitation by

 

7

--------------------------------------------------------------------------------


 

Executive of any customer, client, or vendor of the Company for the benefit of
or in furtherance of a Competitive Business and the engagement or participation
of Executive by or with any business that solicits or engages in business with
any customer, client, or vendor of the Company in furtherance of a Competitive
Business.

 


(B)                                 NOTWITHSTANDING THE FOREGOING, AND WITH DUE
RECOGNITION OF THE CONSIDERABLE BREADTH AND SCOPE OF THE PRODUCTS SOLD BY THE
COMPANY, THE COMPANY AGREES THAT IT WILL NOT UNREASONABLY WITHHOLD ITS CONSENT
TO ALLOWING EXECUTIVE TO BE EMPLOYED DURING THE RESTRICTION PERIOD BY A
COMPETING BUSINESS, PROVIDED THAT (AND FOR AS LONG AS) THE COMPETING BUSINESS
COMPETES WITH, OR IS LIKELY TO CONTINUE TO COMPETE WITH, THE COMPANY, AS
DETERMINED IN THE REASONABLE DISCRETION OF THE COMPANY, ONLY IN A MANNER HAVING
NOT MORE THAN AN IMMATERIAL EFFECT ON THE BUSINESS, FINANCIAL CONDITION, OR
FINANCIAL RESULTS OF THE COMPANY AS A WHOLE OR ANY BUSINESS SEGMENT OF THE
COMPANY. ANY SUCH REQUEST SHALL BE ACCOMPANIED BY A DETAILED STATEMENT OF THE
THEN-CURRENT AND ANTICIPATED BUSINESS ACTIVITIES OF THE COMPETING BUSINESS,
CERTIFIED TO BE TRUE, COMPLETE, AND CORRECT ON BEHALF OF SUCH COMPETING
BUSINESS, TOGETHER WITH OR FOLLOWED BY ANY OTHER OR ADDITIONAL INFORMATION AS
MAY REASONABLY BE REQUESTED BY THE COMPANY TO FULLY AND PROPERLY EVALUATE
EXECUTIVE’S REQUEST.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, EXECUTIVE
MAY OWN UP TO A FIVE PERCENT (5%) INTEREST IN A PUBLICLY TRADED CORPORATION OR
OTHER PERSON ENGAGED IN A COMPETITIVE BUSINESS.


 


(D)                                 FOR PURPOSES HEREOF, “RESTRICTION PERIOD”
MEANS THE PERIOD BEGINNING UPON THE DATE OF TERMINATION AND ENDING ON THE FIRST
ANNIVERSARY THEREOF.


 


4.3.                              REMEDIES FOR BREACH. EXECUTIVE ACKNOWLEDGES
THAT THE PROVISIONS OF SECTIONS 4.1 AND 4.2 ARE REASONABLE AND NECESSARY FOR THE
PROTECTION OF THE COMPANY AND THAT THE COMPANY MAY BE IRREVOCABLY DAMAGED IF
THESE PROVISIONS ARE NOT SPECIFICALLY ENFORCED. ACCORDINGLY, EXECUTIVE AGREES
THAT, IN ADDITION TO ANY OTHER LEGAL OR EQUITABLE RELIEF OR REMEDY AVAILABLE TO
THE COMPANY, THE COMPANY SHALL BE ENTITLED TO SEEK AND MAY OBTAIN AN APPROPRIATE
INJUNCTION OR OTHER EQUITABLE REMEDY FOR THE PURPOSES OF RESTRAINING EXECUTIVE
FROM ANY ACTUAL OR THREATENED BREACH OF OR OTHERWISE ENFORCING THESE PROVISIONS
(AND THAT NO BOND OR SECURITY SHALL BE REQUIRED IN CONNECTION THEREWITH),
TOGETHER WITH AN EQUITABLE ACCOUNTING OF ALL EARNINGS, PROFITS, AND OTHER
BENEFITS ARISING FROM SUCH VIOLATION, WHICH RIGHTS SHALL BE CUMULATIVE.


 


4.4.                              MODIFICATION. IF A COURT DETERMINES THAT ANY
OF THE RESTRICTIONS CONTAINED IN SECTION 4.1 OR SECTION 4.2 IS UNREASONABLE IN
TERMS OF SCOPE, DURATION, GEOGRAPHIC AREA, OR OTHERWISE, OR ANY PROVISION IN
SECTION 4.1 OR SECTION 4.2 IS OTHERWISE ILLEGAL, INVALID, OR UNENFORCEABLE, THEN
SUCH RESTRICTION OR PROVISION, AS APPLICABLE, SHALL BE REFORMED TO THE EXTENT
NECESSARY SO THAT THE SAME SHALL BE RENDERED ENFORCEABLE TO THE FULLEST EXTENT
OTHERWISE PERMISSIBLE UNDER APPLICABLE LAW, AND THE PARTIES HERETO DO HEREBY
EXPRESSLY AUTHORIZE ANY SUCH COURT TO SO PROVIDE.


 


SECTION 5.                                          GENERAL PROVISIONS


 


5.1.                              TERMINATION OF EMPLOYMENT AGREEMENTS. THE
PARTIES HEREBY AGREE THAT ANY AND ALL PRIOR EMPLOYMENT AGREEMENTS BETWEEN
EXECUTIVE AND THE COMPANY ARE HEREBY


 

8

--------------------------------------------------------------------------------



 


TERMINATED AS OF THE DATE HEREOF, AND ANY AND ALL SUCH AGREEMENTS SHALL BE OF NO
FURTHER FORCE AND EFFECT FROM AND AFTER THE DATE HEREOF AND THE PARTIES SHALL BE
RELEASED FROM ANY FURTHER OBLIGATIONS THEREUNDER. THE FOREGOING, HOWEVER, SHALL
NOT BE DEEMED TO ABROGATE OR OTHERWISE AFFECT ANY OF EXECUTIVE’S OBLIGATIONS
UNDER THE COMPANY’S CODE OF CONDUCT AS HERETOFORE OR HEREAFTER IN EFFECT OR ANY
OTHER RESTRICTIVE COVENANT BINDING UPON EXECUTIVE.


 


5.2.                              CERTAIN RULES OF CONSTRUCTION.


 


(A)                                  NUMBER. THE DEFINITIONS CONTAINED IN
SECTION 2 AND ELSEWHERE IN THIS AGREEMENT SHALL BE EQUALLY APPLICABLE TO BOTH
THE SINGULAR AND PLURAL FORMS.


 


(B)                                 “INCLUDING”; “OR.” THE WORD “INCLUDING”
MEANS AND SHALL BE READ AS “INCLUDING BUT NOT LIMITED TO” AND THE WORD “OR”
MEANS “OR” IN THE NONEXCLUSIVE SENSE, I.E., EITHER “AND” OR “OR.”


 


(C)                                  SECTION AND SUBSECTION REFERENCES. EXCEPT
AS OTHERWISE SPECIFIED HEREIN, REFERENCES IN THIS AGREEMENT TO SECTIONS,
SUBSECTIONS, AND PARAGRAPHS ARE REFERENCES TO THE SECTIONS, SUBSECTIONS, AND
PARAGRAPHS OF THIS AGREEMENT.


 


(D)                                 HEADINGS. THE HEADINGS OF THE SECTIONS,
SUBSECTIONS, AND PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY
AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF THIS AGREEMENT OR AFFECT THE
CONSTRUCTION HEREOF.


 


(E)                                  “HEREIN.” WORDS SUCH AS “HEREIN,”
“HEREINAFTER,” “HEREOF,” AND “HEREUNDER” REFER TO THIS AGREEMENT AS A WHOLE AND
NOT MERELY TO A SUBDIVISION IN WHICH SUCH WORDS APPEAR UNLESS THE CONTEXT
OTHERWISE REQUIRES.


 


(F)                                    “PERSON.” EXCEPT AS MAY BE EXPRESSLY
PROVIDED OTHERWISE HEREIN, THE WORD “PERSON” INCLUDES AN INDIVIDUAL,
CORPORATION, GENERAL OR LIMITED PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY
COMPANY, BUSINESS TRUST, FIRM, ASSOCIATION, OR OTHER FORM OF BUSINESS ENTITY.


 


(G)                                 JOINT DRAFTING. THE PARTIES HAVE
PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT. IN THE
EVENT AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING EITHER PARTY
BY VIRTUE OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


5.3.                              SUCCESSORS; BINDING AGREEMENT.


 


(A)                                  THE COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE. FAILURE OF THE COMPANY TO OBTAIN SUCH ASSUMPTION AND AGREEMENT
BEFORE THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A BREACH OF THIS
AGREEMENT. UNLESS EXPRESSLY PROVIDED OTHERWISE, “COMPANY” AS USED HEREIN MEANS
THE COMPANY AS DEFINED IN THIS AGREEMENT AND ANY SUCCESSOR TO ITS BUSINESS OR
ASSETS AS AFORESAID.


 

9

--------------------------------------------------------------------------------



 


(B)                                 THIS AGREEMENT MAY NOT BE ASSIGNED BY
EXECUTIVE BUT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE AND
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES. IF EXECUTIVE DIES WHILE ANY AMOUNTS REMAINS
PAYABLE TO EXECUTIVE HEREUNDER, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO
EXECUTIVE’S DEVISEE, LEGATEE, OR OTHER DESIGNEE OR, IF THERE IS NO SUCH
DESIGNEE, TO EXECUTIVE’S ESTATE.


 


5.4.                              NO CONTRACT OF EMPLOYMENT. EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS “AT WILL.” THIS
AGREEMENT DOES NOT AND IS NOT INTENDED TO CONFER UPON EXECUTIVE ANY RIGHT OF
CONTINUED OR FUTURE EMPLOYMENT BY THE COMPANY OR ANY RIGHT TO COMPENSATION OR
BENEFITS FROM THE COMPANY EXCEPT THE RIGHTS SPECIFICALLY STATED HEREIN, AND
SHALL NOT LIMIT THE RIGHT OF THE COMPANY TO TERMINATE EXECUTIVE’S EMPLOYMENT AT
ANY TIME WITH OR WITHOUT CAUSE.


 


5.5.                              NOTICES. ALL NOTICES, DEMANDS, AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED BY THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN (I) WHEN PERSONALLY DELIVERED, (II) WHEN
TRANSMITTED BY TELECOPY, ELECTRONIC, OR DIGITAL TRANSMISSION WITH RECEIPT
CONFIRMED, (III) ONE DAY AFTER DELIVERY TO AN OVERNIGHT AIR COURIER GUARANTEEING
NEXT DAY DELIVERY, OR (IV) UPON RECEIPT IF SENT BY CERTIFIED OR REGISTERED MAIL.
IN EACH CASE, NOTICE SHALL BE ADDRESSED AS FOLLOWS:


 

If to Executive:

 

As set forth below Executive’s signature to this Agreement

 

 

 

If to the Company:

 

TESSCO Technologies Incorporated

 

 

11126 McCormick Road

 

 

Hunt Valley, Maryland 21031

 

 

Attention: President and CEO

 

 

Facsimile: (410) 229-1669

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon actual receipt.

 


5.6.                              COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL
OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT. A COUNTERPART
SIGNATURE PAGE DELIVERED BY FAX OR OTHER ELECTRONIC MEANS SHALL BE AS EFFECTIVE
AS THE ORIGINAL THEREOF.


 


5.7.                              GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MARYLAND (WITHOUT REGARD TO ANY PROVISION THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANY OTHER STATE OR JURISDICTION).


 


5.8.                              INDEMNIFICATION. TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, THE COMPANY SHALL INDEMNIFY, DEFEND, AND HOLD
EXECUTIVE HARMLESS FROM AND AGAINST ANY AND ALL CAUSES OF ACTION, CLAIMS,
DEMANDS, LIABILITIES, DAMAGES, COSTS, AND EXPENSES OF ANY NATURE WHATSOEVER
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO EXECUTIVE’S DISCHARGE OF
EXECUTIVE’S DUTIES ON BEHALF OF THE COMPANY OR ITS SUBSIDIARIES AND AFFILIATES,
AS LONG AS


 

10

--------------------------------------------------------------------------------



 


EXECUTIVE ACTED IN GOOD FAITH AND WITHIN THE COURSE AND SCOPE OF EXECUTIVE’S
DUTIES WITH RESPECT TO THE MATTER GIVING RISE THERETO.


 


5.9.                              NONDISPARAGEMENT. THE COMPANY AND EXECUTIVE
AGREE THAT NEITHER WILL KNOWINGLY MAKE ANY FALSE STATEMENT INTENDED OR
REASONABLY LIKELY TO DISPARAGE OR DEFAME THE OTHER TO ANY PERSON NOT A PARTY TO
THIS AGREEMENT RELATING TO THE EMPLOYMENT RELATIONSHIP BETWEEN THE COMPANY AND
EXECUTIVE, THECOMPANY’S BUSINESS, OR EXECUTIVE’S PERFORMANCE.


 


5.10.                        ARBITRATION OF DISPUTES.


 


(A)                                  ANY CLAIMS (INCLUDING COUNTERCLAIMS AND
CROSS-CLAIMS) AND DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL
(EXCEPT AS PERMITTED BY SUBSECTION (B)) BE RESOLVED BY SUBMISSION TO BINDING
ARBITRATION BEFORE A SINGLE NEUTRAL ARBITRATOR, WHO SHALL BE A MEMBER OF THE BAR
OF THE STATE OF MARYLAND, IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES AND PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION (AAA) THEN IN
EFFECT. SUCH ARBITRATION SHALL BE HELD IN BALTIMORE, MARYLAND.


 


(B)                                 NOTWITHSTANDING SUBSECTION (A) OR ANY OTHER
PROVISION OF THIS AGREEMENT, EITHER PARTY SHALL HAVE THE RIGHT TO APPLY TO A
COURT HAVING APPROPRIATE JURISDICTION TO SEEK INJUNCTIVE OR OTHER EQUITABLE OR
NONMONETARY RELIEF, ON EITHER AN INTERIM OR PERMANENT BASIS, IN RESPECT OF ANY
CLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY.


 


5.11.                        ATTORNEYS’ FEES. IF ANY LEGAL ACTION, ARBITRATION,
OR OTHER PROCEEDING IS BROUGHT FOR THE ENFORCEMENT OF THIS AGREEMENT, OR BECAUSE
OF AN ALLEGED DISPUTE, BREACH, OR DEFAULT IN CONNECTION WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY (AS DETERMINED BY THE COURT
OR ARBITRATOR) SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS’ FEES AND OTHER
COSTS INCURRED IN SUCH ACTION, ARBITRATION, OR OTHER PROCEEDING, INCLUDING ANY
APPEAL THEREOF, IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY BE
ENTITLED. ANY AWARD OF ATTORNEYS’ FEES OR COSTS TO EXECUTIVE SHALL NOT AFFECT
THE AWARD OF ANY ATTORNEYS’ FEES OR COSTS ELIGIBLE FOR REIMBURSEMENT IN ANY
OTHER CALENDAR YEAR, AND ALL SUCH REIMBURSEMENTS MUST BE MADE ON OR BEFORE THE
LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE
WAS INCURRED.


 


5.12.                        ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND
EXECUTIVE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND NO REPRESENTATIONS,
PROMISES, AGREEMENTS, OR UNDERSTANDINGS, WRITTEN OR ORAL, NOT HEREIN CONTAINED
SHALL BE OF ANY FORCE OR EFFECT. THIS AGREEMENT SHALL NOT BE CHANGED UNLESS IN
WRITING AND SIGNED BY BOTH EXECUTIVE AND THE COMPANY.


 


5.13.                        EXECUTIVE’S ACKNOWLEDGMENT. EXECUTIVE ACKNOWLEDGES
(I) THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL
OF EXECUTIVE’S OWN CHOICE CONCERNING THIS AGREEMENT, AND (II) THAT EXECUTIVE HAS
READ AND UNDERSTANDS THE AGREEMENT, IS FULLY AWARE OF ITS LEGAL EFFECT, AND HAS
ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT.


 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Severance and Restrictive
Covenant Agreement as of the date and year first above written.

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

12

--------------------------------------------------------------------------------
